UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               13 Cr. 879 (KPF)

SHAKEEM MARTIN,                                            ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a telephonic conference

regarding the Government’s motion in limine on May 18, 2021, at 10:30 a.m.

The dial-in information is as follows: At 10:30 a.m. the parties shall call (888)

363-4749 and enter access code 5123533. Please note, the conference will not

be available prior to 10:30 a.m.

      SO ORDERED.

Dated: May 12, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
